DETAILED ACTION
This action is in response to the amendment filed on 11/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, 16: these claims have been amended to recite an arc portion and an implement, wherein the implement is a “chord” of the arc portion.  In their arguments, the applicant points to figures 1, 6 and paragraph 0024 and 0027 for support.  However, there is not support found in the cited areas, or anywhere else in the 
Further, if the applicant meant that the implement is a “cord” they would also not have support for this feature either.  Dictionary.com gives the plain meanings of “cord” as follows: 
 1. a string or thin rope made of several strands braided, twisted, or woven together.

2. Electricity. a small, flexible, insulated cable.

3. a ribbed fabric, especially corduroy.

4. a cordlike rib on the surface of cloth.

	The disclosure does not provide for support for the implement being a “cord” as defined above.  The examiner notes that the disclosure does not use the term “cord” so the dictionary is being relied upon as the plain meaning.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-12, 14-16, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claims 1, 11, 16: the scope of these claims are undefined because it is not clear what the applicant considers to be the claimed invention.  The claims have been amended to recite that the implement is a “chord” of the arc portion.  As discussed above, the disclosure does not provide any mention of the implement being a “chord” or a “cord” so it is not clear what the applicant considers to be their claimed invention.  The applicant is required to provide clarification.
Regarding claim 15: this claim depended from a cancelled claim, correction is required.  The examiner shall treat it as though it depends from claim 11.
Regarding claim 16: the claim recites, “the first ring and the second ring comprising an arc portion and an implement.”  The applicant should clarify this section to make it clear that “each” of the rings has an arc portion and an implement.
Regarding claim 18: this depends from cancelled claim 17, correction is required.  The applicant should also clarify that “each” arm comprises an elongated component.  The examiner shall treat the claims as though it depends from claim 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US D757,383) in view of Peterson (US 3,603,551).


    PNG
    media_image1.png
    638
    309
    media_image1.png
    Greyscale


	Regarding claims 1, 2, 11, 12: the above §112 rejections are incorporated herein.  The following art rejections are based on the examiner’s best understanding of the applicant’s claimed invention.  Further, for the purposes of the art rejections, the examiner assumes the claimed “chord” was intended to be “cord.”  
Abbott discloses a paint brush holder (title, figs 1-7) configured for detachable installment on and over an upper rim of a paint container (fig 6), the paint brush holder comprising: a ring (called out in above annotated figure) that would be capable of sliding over a handle of a paintbrush (see figs 4, 5, 6 and 7, which shows that the ring has an 
Abbott, as applied above does not disclose the ring comprises an implement where the implement is a “cord” of the arc portion wherein the implement is elastic and configured to permit a user to adjust the position of the paintbrush in relation to the ring to control the depth to which bristles of the paintbrush are submerged in the paint container.
Peterson, however, discloses a ring (at lead line 25, fig 1) for gripping the shanks of tools that comprises an arc portion (i.e. left and/or right hemispherical portion of ring) and an implement (9, 25, fig 2) that is a “cord” (in as much as the applicant has support for this limitation) of the arc portion, wherein the implement is made of elastic material (col. 1 ll. 60-75), and that the implement is at a lower elevation than a top surface (at lead line 11, fig 2) of the device, the implement is at a higher elevation than the bottom surface (at lead line 15, fig 2) of the device.  Further the elastic implement would be capable of permitting a user to adjust the position of a paintbrush in relation to the ring to control the depth to which bristles of the paintbrush are submerged in a paint container (see fig 2, col. 1 ll. 60-75).  Peterson teaches that the resilient implement will elastically deflect or yield to grip and support the shank of a tool and thus may engage 
The examiner also notes that the elastic implement is part of the ring, so the ring would be elastic.  The claim does not require that every portion of the ring be elastic. 
Regarding claims 3 and 15: Abbott, as applied above, discloses wherein the arm projects at an outward extending downward angle from the ring (see fig 3).
	Regarding claim 16: the above discussions of the references, including the motivation and rationale for combining their teachings, is incorporated herein.  The references, as applied above, discloses all of the limitations except for a second paint brush holder.  However, it would have been obvious to a person of ordinary skill in the art to have included a second paint brush holder, as claimed, because it would be a simple duplication of parts.  A second paint brush holder would be desirable because it would allow for a second brush to be held in the paint can.  This would be very helpful in the event that two people were painting.  Thus, including a second paint brush holder would have been obvious to a person of ordinary skill in the art so that a second brush could be held in the paint can.
Regarding claim 18: .
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott and Peterson, as applied to claims 12 and 18 above, in further view of Arora (US 2009/0235443).
Regarding claims 14 and 19: Abbott, as applied above, depicts the arm as being made of a rigid material (see fig 7).  However, to the extent one could argue otherwise, Arora explicitly discloses a similar holding device (fig 20A) for attachment to the rim of a container, wherein the attachment device includes a rigid arm/hook (20, ¶0214) that attaches the device to the rim of the container.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the arm of Abbott from a rigid material, as taught by Arora, so that the arm would not bend under the weight of a paintbrush and would thus insure a stable connection to the rim of the paint can.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  The applicant argues that the amendments to the claims place the application in condition for allowance.  The examiner disagrees with the applicant’s arguments for the reasons given above.
On page 11the applicant argues that the implementation in Peterson is only secured by surrounding elastic portion thus not providing the rigid structural support of claim 1; and that the implementation of Peterson cannot be removed or adjusted quickly by pulling on it.  The applicant’s arguments are persuasive because these supposed features are not actually recited in the claims.  Limitations from the specification are not read into the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733